Title: From Thomas Jefferson to De Corny, 20 October 1786
From: Jefferson, Thomas
To: Ethis de Corny, Louis Dominique



Sir
Paris Oct. 20. 1786.

By the first conveyance which shall offer I propose to report to the Governor of Virginia the manner in which the wish of the  state relative to the bust of the Marquis de La Fayette has been carried into execution, and of the friendly and flattering attentions paid by Messieurs le Prevot des Marchands et Echevins de Paris to them and to the character to which they desired to shew their gratitude. It would enable me to do this with more exactness could I obtain copies of the proceedings which attended the inauguration of the bust. Your goodness, already so often manifested in this business, encourages me to endeavor to obtain these thro’ your intervention. I do it the rather as it furnishes me an occasion very grateful to my feelings, of returning to you at the same time my sincere thanks for the zeal with which you have seconded the views of the state, the readiness with which you have condescended to give me information in the course of the proceedings, and to secure by your influence the success of those proceedings. This friendly assistance in the discharge of a public duty has added to the many motives of private esteem and attachment with which I have the honour to be Sir Your most obedient & most humble servant,

Th: Jefferson

